Citation Nr: 1535535	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  06-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a hemorrhoidectomy from March 10, 2007.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
 

ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970 and from June 1971 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which confirmed and continued the noncompensable rating in effect for residuals of a hemorrhoidectomy.  During the course of the appeal, a March 2013 rating decision increased the evaluation for residuals of a hemorrhoidectomy to 10 percent, effective March 10, 2007.  As the Veteran has not expressed satisfaction with the higher rating assigned during his appeal, such matter remains on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  

In September 2008, the Veteran testified before a Decision Review Officer at the RO.  A transcript of such hearing is associated with the record.

In August 2014, the Board, in pertinent part, denied entitlement to a compensable rating for residuals of a hemorrhoidectomy prior to March 10, 2007, and a rating in excess of 10 percent thereafter.  The Veteran appealed the Board's decision only to the extent that such denied a rating in excess of 10 percent from March 10, 2007, for such disability to the United States Court of Appeals for Veterans Claims (Court).  As discussed below, in April 2015, the Court granted the Secretary and the Veteran's (the parties') March 2015 Joint Motion for Remand (Joint Motion).  As such, the Board's decision was vacated and remanded only to the extent that it denied a rating in excess of 10 percent for residuals of a hemorrhoidectomy from March 10, 2007, pursuant to the Joint Motion. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As relevant to the issue currently pending before the Board, the Veteran has not claimed, nor has he submitted evidence showing, that his residuals of a hemorrhoidectomy render him unemployable.

However, a claim for TDIU was considered and denied by the RO, most recently in a May 2013 rating decision, and the Veteran did not appeal such decision.  Such prior adjudication reflects the permissive bifurcation of claims.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim.

However, the Board notes that the Veteran has again claimed entitlement to a TDIU as evidence by an August 2014 telephone call, and January 2015 submission of VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Therefore, such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

As a final preliminary matter, the Board notes this appeal was processed using the Virtual VA and the Veteran Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is compliance with the Joint Motion, that due process is followed, and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  

In the Joint Motion, the parties agreed that further discussion was warranted as to whether fecal leakage, which has both been reported by the Veteran and observed upon VA examination, was contemplated by the rating criteria, and if not, whether referral for extra-schedular consideration was warranted.

Here, the Board notes that the Veteran has previously undergone VA examinations for his hemorrhoids in March 2007, February 2012, and May 2013.  Though fecal leakage was noted by the March 2007 VA examiner, and the Veteran has reported fecal leakage during his VA examinations, such has not been attributed to his service-connected residuals of a hemorrhoidectomy.  Accordingly, the Board finds that a VA examination is warranted to determine whether the Veteran's fecal leakage is residual to his hemorrhoidectomy.

Thereafter, in the readjudication of the Veteran's claim, if the Veteran's fecal leakage is attributable to his residual to his hemorrhoidectomy, the AOJ should consider whether a separate rating for such symptomatology under an appropriate diagnostic code, to include impairment of sphincter control (Diagnostic Code 7332); stricture of the anus or rectum (Diagnostic Code 7333); and/or prolapse of the rectum (Diagnostic Code 7334), or an extra-schedular rating is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's May 2013 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether the Veteran's complaints of fecal leakage are attributable to his residuals of a hemorrhoidectomy.

A complete rationale must be provided for the opinion.  In offering such opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding his fecal leakage.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the claim for entitlement to a rating in excess of 10 percent for residuals of a hemorrhoidectomy from March 10, 2007.  If based on the aforementioned opinion, the Veteran's fecal leakage is attributable to his residual to his hemorrhoidectomy, the AOJ should consider whether a separate rating for such symptomatology under an appropriate diagnostic code, to include impairment of sphincter control (Diagnostic Code 7332); stricture of the anus or rectum (Diagnostic Code 7333); and/or prolapse of the rectum (Diagnostic Code 7334), or an extra-schedular rating is warranted.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






